Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to RCE filed on 12/9/2021.
Claims 1-20 are subject to examination.
A terminal disclaimer filed on 5/24/2021 has been accepted.
An IDS filed on 12/9/2021 has been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-20 respectively are allowed and renumbered as claims 1-20 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “discover, via an asynchronous object flooding protocol used for synchronizing operating system state information between the plurality of hardware computing nodes in an unordered manner, each of the plurality of hardware computing nodes; synchronize, responsive to discovering each of the plurality of hardware computing nodes and via the asynchronous object flooding protocol, the operating system state information; execute, based on the synchronized operating system state information, a distributed operating system by which to provide a single execution environment in which one or more applications execute across the plurality of hardware computing nodes, at least one of the plurality of hardware computing nodes configured to: determine, via a synchronous communication protocol that ensures delivery of changes in an order the changes occur, whether one or more the plurality of hardware computing nodes has failed and is no longer supporting execution of the distributed operating system; determine whether remaining ones of the plurality of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453